Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent 11,166,109.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 10 of Patent 11,166,109 teaches all the limitations in the claims 21 and 31 of instant application except for an implantable device comprising an implantable actuator. Conn (US 2005/0096561) teaches an implantable device comprising an implantable actuator (Conn figure 1, actuator 112). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Conn to improve the known system of Patent 11166109 to achieve the predictable result of monitoring the condition of the implantable transducer to ensure optimal operation. Dependent claims 22-30, and 32-40 are also rejected because they are obvious variants of the patented claims.
 
Patent 11,166,109
Instant Application 17499334
1. A bone conductive test system, comprising: a trigger signal generator configured to emit one or more trigger signals; a bone conduction auditory prosthesis, comprising: an external component, comprising: a frequency sweep generator configured to, responsive to receiving the one or more trigger signals, operate in a test mode to generate a first frequency sweep pattern, and a vibrating actuator configured to deliver first frequency sweep vibrations to a recipient of the bone conduction auditory prosthesis, wherein the first frequency sweep vibrations are generated in accordance with the first frequency sweep pattern; and a diagnostic tool comprising: a vibration sensor, wherein the diagnostic tool is configured to, responsive to the one or more trigger signals, measure an output of the vibration sensor as a result of the first frequency sweep vibrations.
21. A system, comprising: a trigger signal generator configured to emit one or more trigger signals; an implantable device, comprising: a frequency sweep generator configured to, responsive to receiving the one or more trigger signals, operate in a test mode to generate a first frequency sweep pattern, an implantable actuator configured to deliver first frequency sweep vibrations to a recipient of the implantable device, wherein the first frequency sweep vibrations are generated in accordance with the first frequency sweep pattern; and a diagnostic tool comprising a vibration sensor, wherein the diagnostic tool is configured to, responsive to the one or more trigger signals, measure an output of the vibration sensor as a result of the first frequency sweep vibrations.

31. A method comprising: generating one or more trigger signals at a trigger signal generator; responsive to the one or more trigger signals, generating a first frequency sweep pattern at a test frequency generator; generating, at an implantable actuator, vibrations in accordance with the first frequency sweep pattern, wherein the vibrations are received by a recipient of the implantable actuator in vivo; responsive to the one or more trigger signals, measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor; and analyzing the measured in vivo vibrations to determine a response of the implantable actuator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2010/0041940) in view of Conn (US 2005/0096561).

Regarding claim 21, Hillbratt teaches A system, comprising: a trigger signal generator configured to emit one or more trigger signals (Hillbratt ¶0010, “computer software programmed to execute a method for recipient customization of bone conduction hearing devices,” execution of a software can be considered emitting a trigger signal); an device, comprising: a frequency sweep generator (Hillbratt figure 2, and ¶0033, “test signal 214 may be generated by acoustic signal generator 216” and ¶0030, “ “variety of frequency channels” and ¶0032, “repeatedly present teach acoustic target.” See also instant application Fig 5 540)  configured to, responsive to receiving the one or more trigger signals, operate in a test mode to generate a first frequency sweep pattern (Hillbratt figure 2 and ¶0009, “interface is adapted to receive control signals from the external control device for generating vibrations in the vibrator at a plurality of predetermined frequencies,” wherein the current operation is for testing the user’s hearing capabilities which is considered a test mode), an actuator configured to deliver first frequency sweep vibrations to a recipient of the device (Hillbratt ¶0025 “The amplified signal is supplied to a vibrator 118 which converts the electrical signal into vibrations which are then transferred to the skull bone”), wherein the first frequency sweep vibrations are generated in accordance with the first frequency sweep pattern (Hillbratt ¶0027, “adapted to receive control signals from the external device for generating vibrations in the vibrator at predetermined frequencies”), however does not explicitly teach the device is an implantable device and a diagnostic tool comprising a vibration sensor, wherein the diagnostic tool is configured to, responsive to the one or more trigger signals, measure an output of the vibration sensor as a result of the first frequency sweep vibrations.

Conn teaches an implantable device (Conn ¶0029 and figure 1, “implanted components”) comprising an implantable actuator (Conn figure 1, actuator 112), a diagnostic tool comprising a vibration sensor (Conn figures 7-8 and ¶0072, “input test signal 306 is generated and provided to the patient via a bone conduction path…input test signal 306 may be an audio signal, a vibration,” “actuator 112 senses an initial movement of the ossicular chain in response to the applied input test signal.” See also ¶0050 signal output apparatus), wherein the diagnostic tool is configured to, responsive to one or more trigger signals (Conn ¶0061, “the user interface 310 may include an output device such as a monitor and an input device such as a keyboard or other means for providing inputs to the control logic 308. According to this characterization, the control logic 308 controls operation of the diagnostic apparatus 312. For instance, the control logic 308 may process user inputs to control operation of the signal generator logic 300 to cause output apparatus 304 to produce an input test signal 306 having specific desired characteristics” and “The control logic 308 may also control operation of the measurement logic 302 during the generation and display of the various types of diagnostic information”), measure an output of the vibration sensor as a result of the first frequency sweep vibrations (Conn figure 7, measurement is made as a result of vibration from step 706 which occurred in response to test signal generated in step 704).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Conn to improve the known bone conduction test system of Hillbratt to achieve the predictable result of monitoring the condition of the implantable transducer to ensure optimal operation.

Regarding claim 22, Hillbratt in view of Conn teaches wherein the frequency sweep generator is configured to: while in the test mode, generate a test frequency signal (Hillbratt ¶0033, “a selected acoustic target may be presented”) based on the first frequency sweep pattern defining a plurality of test frequency values (Hillbratt figure 5), and deliver the test frequency signal to the implantable actuator to thereby actuate the implantable actuator based on the test frequency signal (Hillbratt ¶0033, “selected acoustic target may be presented as an acoustic test signal 214 having the intensity and frequency of the acoustic target”).

Regarding claim 23, Hillbratt in view of Conn teaches wherein the trigger signal generator is in wireless communication with the frequency sweep generator (Hillbratt ¶0033, “acoustic test signal 214 may be presented by wireless transmission”).

Regarding claim 24, Hillbratt in view of Conn teaches wherein the diagnostic tool is configured to store a diagnostic tool measurement report, and wherein the frequency sweep generator is configured to store a plurality of test frequency values (Hillbratt ¶0037, “the default control settings are stored in long term” “Determination that the desired percept was evoked indicates that the output level then specified is the correct level which will cause the desired percept at the target intensity and frequency. This level, referred to herein as the default control setting”).

Regarding claim 25, Hillbratt in view of Conn teaches wherein the diagnostic tool is configured to obtain signal amplitude measurements (Conn ¶0072, “Current is measured”) and time-frequency measurements associated with the output of the vibration sensor (Hillbratt ¶0033, “acoustic test signal 214 having the intensity and frequency of the acoustic target,” See also Conn ¶0059).

Regarding claim 26, Hillbratt in view of Conn teaches wherein the diagnostic tool comprises: the trigger signal generator (Conn figure 3, signal generator logic 300); a housing (Conn figure 4, signal generator 300), wherein the vibration sensor is disposed in the housing (Conn figure 1, transducer 108); a contact configured to be placed on an anatomical location of a recipient and to conduct the first frequency sweep vibrations emanating from implantable device to the vibration sensor (Conn figure 1, and ¶0032 “actuator 112” is part of the implantable device); and a processor communicatively coupled with the vibration sensor and configured to obtain output from the vibration sensor (Conn figure 3, SSP 104)  and provide a report based on the output for assessment to determine a status of the implantable device (Hillbratt ¶0037, “the default control settings are stored in long term” “Determination that the desired percept was evoked indicates that the output level then specified is the correct level which will cause the desired percept at the target intensity and frequency. This level, referred to herein as the default control setting”).

Regarding claim 27, Hillbratt in view of Conn teaches wherein the first frequency sweep pattern is configured to enable a processor to determine an overall status of the implantable actuator of the implantable device (Conn ¶0015, “utilizing the electrical signal output to assess a relationship or interface between the ossicular bone and the implantable transducer”).

Regarding claim 28, Hillbratt in view of Conn teaches wherein the first frequency sweep pattern is generated based on a location and properties of a resonance peak of the implantable actuator (Hillbratt figure 5, the third party that inputs a control signal to generate the test signal may generate the signal based on analyzing the location and properties of the resonance peak and how the user hears it).

Regarding claim 29, Hillbratt in view of Conn teaches wherein the first frequency sweep pattern has a variable frequency step size, and wherein the variable frequency step size is relatively smaller around the resonance peak of the implantable actuator (Hillbratt figure 5, the third party 202 can generate test signals at his desired step size for evaluation).

Regarding claim 30, Hillbratt in view of Conn teaches wherein the implantable device is an implantable auditory prosthesis (Conn figure 1).

Regarding claim 31, Hillbratt teaches A method comprising: generating one or more trigger signals at a trigger signal generator (Hillbratt ¶0010, “computer software programmed to execute a method for recipient customization of bone conduction hearing devices,” execution of a software can be considered emitting a trigger signal); responsive to the one or more trigger signals, generating a first frequency sweep pattern (Hillbratt figure 2 and ¶0009, “interface is adapted to receive control signals from the external control device for generating vibrations in the vibrator at a plurality of predetermined frequencies,” wherein the current operation is for testing the user’s hearing capabilities which is considered a test mode)  at a test frequency generator (Hillbratt figure 2, and ¶0033, “test signal 214 may be generated by acoustic signal generator 216” and ¶0030, “ “variety of frequency channels” and ¶0032, “repeatedly present teach acoustic target.” See also instant application Fig 5 540); generating, at an actuator, vibrations in accordance with the first frequency sweep pattern (Hillbratt ¶0025 “The amplified signal is supplied to a vibrator 118 which converts the electrical signal into vibrations which are then transferred to the skull bone”), wherein the vibrations are received by a recipient of the actuator in vivo (Hillbratt ¶0025 “The amplified signal is supplied to a vibrator 118 which converts the electrical signal into vibrations which are then transferred to the skull bone”), however does not explicitly teach the actuator is an implantable actuator, responsive to the one or more trigger signals, measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor; and analyzing the measured in vivo vibrations to determine a response of the implantable actuator.

Conn teaches the actuator is an implantable actuator (Conn ¶0029 and figure 1, “implanted components” and actuator 112), responsive to the one or more trigger signals (Conn ¶0061, “the user interface 310 may include an output device such as a monitor and an input device such as a keyboard or other means for providing inputs to the control logic 308. According to this characterization, the control logic 308 controls operation of the diagnostic apparatus 312. For instance, the control logic 308 may process user inputs to control operation of the signal generator logic 300 to cause output apparatus 304 to produce an input test signal 306 having specific desired characteristics” and “The control logic 308 may also control operation of the measurement logic 302 during the generation and display of the various types of diagnostic information”), measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor (Conn figures 7-8 and ¶0072, “input test signal 306 is generated and provided to the patient via a bone conduction path…input test signal 306 may be an audio signal, a vibration,” “actuator 112 senses an initial movement of the ossicular chain in response to the applied input test signal.” See also ¶0050 signal output apparatus); and analyzing the measured in vivo vibrations to determine a response of the implantable actuator (Conn figure 7, measurement is made as a result of vibration from step 706 which occurred in response to test signal generated in step 704).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Conn to improve the known bone conduction test system of Hillbratt to achieve the predictable result of monitoring the condition of the implantable transducer to ensure optimal operation.

Regarding claim 32, Hillbratt in view of Conn teaches synchronizing the generation and the measurement of the vibration based on the one or more trigger signals (Conn ¶0011, “the input test signal may occur at a first time interval and the sensing at a second time interval that at least partially overlaps the first time interval”).

Regarding claim 34, Hillbratt in view of Conn teaches transmitting at least one of the one or more trigger signals from a diagnostic tool comprising the trigger signal generator (Conn figure 3, user interface 310) and the vibration sensor (Conn figure 3, transducer 108) to an implantable device comprising the test frequency generator and the implantable actuator (Conn figure 1, actuator 112) to cause the implantable actuator to generate the vibrations in accordance with the first frequency sweep pattern (Conn figure 3, output apparatus 304).

Regarding claim 35, Hillbratt in view of Conn teaches measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor comprises: measuring vibrations selected from the group consisting of otoacoustic vibrations within an ear canal, vibrations transmitted through the skull (Conn figures 7-8 and ¶0072, “input test signal 306 is generated and provided to the patient via a bone conduction path…input test signal 306 may be an audio signal, a vibration,” “actuator 112 senses an initial movement of the ossicular chain in response to the applied input test signal.” See also ¶0050 signal output apparatus) and vibrations transmitted through a tooth.

Regarding claim 36, Hillbratt in view of Conn teaches generating one or more additional trigger signals (Hillbratt ¶0010, “computer software programmed to execute a method for recipient customization of bone conduction hearing devices,” execution of a software can be considered emitting a trigger signal); generating a second frequency sweep pattern (Hillbratt figure 2 and ¶0009, “interface is adapted to receive control signals from the external control device for generating vibrations in the vibrator at a plurality of predetermined frequencies,” wherein the current operation is for testing the user’s hearing capabilities which is considered a test mode) at the test frequency generator (Hillbratt figure 2, and ¶0033, “test signal 214 may be generated by acoustic signal generator 216” and ¶0030, “ “variety of frequency channels” and ¶0032, “repeatedly present teach acoustic target.” See also instant application Fig 5 540) in response to receiving at least one of the one or more additional trigger signals; generating, at the implantable actuator, vibrations in accordance with the second frequency sweep pattern, wherein the vibrations are received by the recipient of the implantable actuator in vivo (Hillbratt ¶0027, “adapted to receive control signals from the external device for generating vibrations in the vibrator at predetermined frequencies”); and measuring, with the vibration sensor, the vibrations generated in accordance with the second frequency sweep pattern, wherein second frequency sweep pattern is generated (Conn figure 7, measurement is made as a result of vibration from step 706 which occurred in response to test signal generated in step 704)  based on the analyzing of the measured in vivo vibrations generated in accordance with the first frequency sweep pattern (Hillbratt ¶0035, third party 202 can determine which frequencies to measure).

Regarding claim 37, Hillbratt in view of Conn teaches a mobile device comprises the test frequency generator, and wherein the method further comprises: wireless streaming data representing the first frequency sweep pattern from the mobile device to an implantable device comprising the implantable actuator (Hillbratt ¶0019, “mobile phone”).

Regarding claim 38, Hillbratt in view of Conn teaches generating the first frequency sweep pattern with attributes configured to enable a processor to determine an overall status of the implantable actuator (Conn ¶0015, “utilizing the electrical signal output to assess a relationship or interface between the ossicular bone and the implantable transducer”).

Regarding claim 39, Hillbratt in view of Conn teaches generating the first frequency sweep pattern based on a location and properties of a resonance peak of the implantable actuator (Hillbratt figure 5, the third party that inputs a control signal to generate the test signal may generate the signal based on analyzing the location and properties of the resonance peak and how the user hears it).

Regarding claim 40, Hillbratt in view of Conn teaches wherein generating the first frequency sweep pattern based on a location and properties of a resonance peak of the implantable actuator comprises: generating the first frequency sweep pattern with a variable frequency step size, wherein the variable frequency step size is relatively smaller around the resonance peak of the implantable actuator (Hillbratt figure 5, the third party 202 can generate test signals at his desired step size for evaluation).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “transmitting a first one of the one or more trigger signals to an implantable device comprising the test frequency generator and the implantable actuator to cause the implantable actuator to generate vibrations in accordance with the first frequency sweep pattern; and transmitting a second one of the one or more trigger signals to a diagnostic tool comprising the vibration sensor to cause the vibration sensor to measure the vibrations” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652